DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the election/restriction requirement filed on 27 September 2022.
Claims 15-20 have been amended and are hereby entered.
Claims 1-10 have been withdrawn. 
Claims 11-13 have been canceled. 
Claims 21-23 have been added.
Claims 14-23 are currently pending and have been examined.
	
Continuation/Priority 
Status of this application as a Continuation of Application 15/867,865, which has priority to Provisional Application 62/445,150, is acknowledged.  As such, a priority date of 01/11/2017 has been given to this application. 

Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 14-23 in the reply filed on 27 Sept. 2022 is acknowledged.


Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 contains multiple instances of periods other than at the end of a claim. (For example, Claim 14 a. i.). Appropriate correction is required. Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). 
Claim 14 uses capitalization of “Care Team” in line 3 of limitation d. ii. All other instances pertaining to “care team” throughout the claims are in lowercase letters.  Please streamline capitalization throughout the claims and specification for consistency. 
Claim 22 is objected to because of the following informality: it appears that an instance of “and” has been omitted in the third line between the monitoring computer and the mobile computing device. For purposes of examination, the third line is being interpreted as “communication between the monitoring computer and the mobile computing device”. 

Specification Objections 
The specification is objected to because of the following informalities:  The specification contains multiple instances of both “care team” and “Care Team”. Please streamline capitalization throughout the claims and specification for consistency.

Drawing Objections 
The drawings are objected to because the following figures contain text that is blurry or otherwise illegible: Figs. 5A-D, 6A-D, 7A-D, 11, 12, 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites "the internet” in limitation a. i.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting as “an internet”. 
Claim 14 recites "the data” multiple times in limitations b. ii. and b. iii. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting this to be the “specific patient data” in limitations a. ii. and a. iii. 
Claim 14 recites "the electronic medical record” in limitation d. ii.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting as “an electronic medical record”. 
Claim 14 recites the following limitation: “d. a monitoring computer configured to: … ii. Transmit instructions through a two-way communication interface to the mobile computing devices, and one or more computing devise for use by other Care Team members configured to receive and display the electronic medical record of a patient”. The limitation renders the metes and bounds of the claim unclear; see MPEP 2173.02. Specifically, it is unclear if the monitoring computer is transmitting instructions to only the mobile computing devices, or if its transmitting instructions to both the mobile computing devices and computing devices used by other Care Team members.  Per specification [131], particularly part d. and e. at top of page 31, Examiner believes the current claim configuration to be a typographical error/accidental deletion.  For purposes of examination, Examiner is interpreting the claim as follows: d. a monitoring computer configured to: … ii. transmit instructions through a two-way communication interface to the mobile computing devices; and e. one or more computing devices for use by other Care Team members configured to receive and display the electronic health record of a patient.  Please correct or explain on the record. 
Dependent Claims 15-23 inherit the deficiencies of parent claim 14 and are subsequently rejected. 
Claim 15 recites the limitation "the care team provider” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting as “a care team provider”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-23 are rejected under 35 U.S.C.101 because the claimed invention is
directed to a judicial exception (an abstract idea) without significantly more. 

Step 1
	Claims 14-23 are drawn to a system, which is within the four statutory categories. Claims 14-23 are further directed to an abstract idea on the grounds detailed below.

Step 2A Prong 1
	Claim 14 recites, in part, performing the steps of: 
directing a user member to collect and enter specific patient data;
transmitting the specific patient data;
receiving instructions;
marking an instruction as complete;
receiving the specific patient data;
storing the data and transmitting the data;
storing and retrieving patient data
receiving and displaying patient data inputted by one or more user members 
transmitting instructions for use by other are team members
receiving and displaying a patient electronic medical record
allowing a non-licensed care team member to perform tasks as directed by a remote licensed care team member
	These steps amount to managing personal behavior or relationships or interactions
between people, and therefore recite a method of organizing human activity. Specifically, the claim amounts to managing interactions between a non-licensed care team member and a remote licensed care team member to collect and share specific patient data.  Collaborating between multiple individuals caring for a patient to collect and share patient data is a personal behavior routinely performed by healthcare workers. 

Step 2A Prong 2
	This judicial exception is not integrated into a practical application because the additional
elements within the claims only amount to:

A. 	Instructions to Implement the Judicial Exception: MPEP 2106.05(f)

Claim 14 additionally recites:
- “one or more mobile computing devices having a graphic user interface comprising one or more data entry elements” as performing the steps of displaying the graphics for directing a user member to collect and enter specific patient data, transmitting the specific patient data to a main computer, receiving instructions, and marking instructions as complete; 
- “a main computer” as implementing the steps of transmitting the plurality of menus, forms and interfaces, receiving the data from the mobile computing devices, storing the data in a database and transmitting the data, establishing the two-way communication, and assigning/reassigning mobile computing devices to a monitoring computer;
- “one or more databases” recited as implementing the function of storing and retrieving the patient data;
- “a monitoring computer” recited as implementing the functions of receiving and displaying the inputted patient data, and transmitting the instructions;
- “a two-way communication interface” recited as used to transmit the instructions;
- “one or more computing devices” as implementing the steps of receiving and displaying an electronic medical record of a patient. 

	Para. [41] of the specification as originally filed states that “Smart phones, tablet computers, laptops, and any other such device can be used as one of the mobile computing devices”; Examiner is interpreting this citation to be equally applicable to the “one or more computing devices” used by “other Care Team members”; Para. [4] discloses at a high level of detail that the main computer is capable of communicating with mobile computing devices and “processes, stores and archives” data; Para. [40] of the specification as originally filed states that the directing clinician computer, i.e., a monitoring computer, can be a “dedicated personal computer, including a laptop”; Para. [0069] of the specification discloses that the dashboard may be implemented as an application to be run on a “general purpose computer such as a personal computer”; para. [34] of the specification as originally filed presents use of database(s) at a high level of detail; no particulars of the database(s) are described; Paras. [81]-[83] disclose the two-way communication at a high level (“an instruction and response type of communication” or “encrypted chat/text communications”), per para. [39] of specification as originally filed, it is understood that the “two-way connection interface” is implemented via networks including “the Internet, a dedicated local area network (LAN), a virtual private network (VPN), or any other data network that may be used to communicate and transfer data between two data processing devices.”; 
 	The broad recitation of general purpose computing devices such as a personal computer, laptop, smartphone, tablet computer, and general purpose computer used to perform data transmission, storage and processing functions within an abstract idea merely amounts to instructions to implement the abstract idea using computing devices as tools, as does a two-way communication interface and one or more databases.  For example, in Claim 14, limitation a., the one or more mobile computing devices are only broadly recited as used to implement each of the subsequent functions within the abstract idea such as directing a member to collect and enter specific patient data, transmit the specific patient data to a main computer, receive instructions, and mark an instruction as completed.  
These elements are therefore not sufficient to integrate the abstract idea into a practical application.

B. 	Insignificant Extra-Solution Activity: MPEP 2106.05(g)
	Claim 14 additionally recites steps of (a) connecting to the internet, (b) transmitting a plurality of menus, forms, and interfaces to each mobile computing device, (c) establishing a two-way communication between the monitoring computer and one or more of the mobile computing devices, (d) assigning and reassigning mobile computing devices to a monitoring computer, (e) storing/retrieving patient data in a database.  The steps of connecting to the internet, transmitting a plurality of menus, forms, and interfaces to each mobile computing device, establishing a two-way connection between the monitoring computer and one or more of the mobile computing devices and assigning and reassigning mobile computing devices to a monitoring computer amount to insignificant extra-solution activity; these limitations are nominally or tangentially related to the invention and do not impose meaningful limits on the claim. For example, there is no further employment of using the internet following the “connect to the internet” limitation.  The act of storing/retrieving patient data in a database amounts to mere data gathering.  These elements are therefore not sufficient to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

	The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 

A. 	Instructions to Implement the Judicial Exception: MPEP 2106.05(f)
	As explained above, Claim 14 only recites the various computing devices as tools for
performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP
2106.05(f).

B. 	Insignificant Extra-Solution Activity: MPEP 2106.05(g)
	As explained above in 2A Prong 2 section, the steps of (a) connecting to the internet, (b) transmitting a plurality of menus, forms, and interfaces to each mobile computing device, (c) establishing a two-way communication between the monitoring computer and one or more of the mobile computing devices, (d) assigning and reassigning mobile computing devices to a monitoring computer, (e) storing/retrieving patient data in a database, amount to mere data gathering or are limitations that are nominally or tangentially related to the invention and do not impose meaningful limits on the claim, all of which amount to insignificant extra-solution activity of the abstract idea. 

C. 	Well-Understood, Routine and Conventional Activities: MPEP 2106.05(d)
	In addition to amounting to insignificant extra-solution activity, the elements in Section B above constitute only well-understood, routine and conventional activity. 
	The steps of connecting to the internet, transmitting a plurality of menus, forms and interfaces between two computing devices, establishing a two-way connection between two computing devices and assigning and reassigning mobile computing devices to a monitoring computer only amount to receiving or transmitting data over a network, which have been previously held to be well-understood, routine and conventional when claimed at a high level of generality or as insignificant extra-solution activity. See MPEP 2106.05(d)(II). 
	Storing and retrieving patient data only amounts to well-understood, routine and conventional activity in the form of storing/retrieving information in memory, and is not sufficient to amount to significantly more than the abstract idea. See MPEP 2106.05(d)(II).
	Thus, taken alone, the additional elements do not amount to significantly more than the
above-identified judicial exception. Looking at the limitations as an ordered combination adds
nothing that is not already present when looking at the elements taken individually. Their
collective functions merely provide conventional computer implementation.
	
Dependent Claims
	Claim 15 recites wherein the graphics are interactive menus, forms, and interfaces relating to the online status of care team members, alerts for incoming messages, instructions for the care team provider, status of the patient, and whether the care team member is in directing mode or observing mode. These limitations fall within the scope of the abstract idea as set out above. 
	Claim 16 recites wherein another care team member can observe, on the monitoring computer, the interaction between the licensed care team member and the non-licensed care team member. These limitations fall within the scope of the abstract idea as set out above.
	Claim 17 recites wherein the one or more mobile computing devices is in a non-hospital location. This is a limitation that is nominally or tangentially related to the invention and does not impose meaningful limits on the claim; as such, it amounts to insignificant extra-solution activity.  
	Claim 18 recites wherein the one or more mobile computing devices is in a care facility of a patient. This is a limitation that is nominally or tangentially related to the invention and does not impose meaningful limits on the claim, and such, amounts to insignificant extra-solution activity. 
	Claim 19 recites wherein the one or more mobile computing devices is in a patient's home. This is a limitation that is nominally or tangentially related to the invention and does not impose meaningful limits on the claim; as such, it amounts to insignificant extra-solution activity. 
	Claim 20 recites wherein the one or more computing devices, monitoring computer, or both are in a non-hospital location.  This is a limitation that is nominally or tangentially related to the invention and does not impose meaningful limits on the claim; as such, it amounts to insignificant extra-solution activity.
	Claim 21 recites wherein the task is to remotely measure and record vital signs of the patient; provide the recorded vital signs of the patient, and to output the measured vital signs of the patient and historical vital signs of the patient. These limitations fall within the scope of the abstract idea as set out above.
	Claim 22 recites wherein at least one of the vital signs of the patient is outside of acceptable parameters; enabling two-way communication, and requesting that the non-licensed care team member re-take the at least one vital sign of the patient that is outside of acceptable parameters. These limitations fall within the scope of the abstract idea as set out above.
	Claim 22 additionally recites the monitoring computer enables two-way communication between the monitoring computer and the mobile computing device to implement the function of requesting that the non-licensed care team member re-take the at least one vital sign. 	
	As cited above, Para. [40] of the specification as originally filed states that the directing clinician computer, i.e., a monitoring computer, can be a “dedicated personal computer, including a laptop” and Para. [41] of the specification as originally filed states that “Smart phones, tablet computers, laptops, and any other such device can be used as one of the mobile computing devices”. Therefore, the monitoring computer and mobile computing devices are given their broadest reasonable interpretation as generic computing devices. 
	The recitation of “the monitoring computer” and “mobile computing device” only amounts to mere instructions to apply the abstract idea using computer elements as tools, in this case merely the user of a computer to establish a communication between two parties, and therefore is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea. 
	Claim 23 recites wherein the historical vital signs were measured and recorded by a different non-licensed care team member. These imitations fall within the scope of the abstract idea as set out above.

		Dependent claims 15-23 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
		For the reasons stated, Claims 14-23 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blanshard (US Publication 20120290313A1) in view of Cirredu (US Publication 20150046183A1). 

Regarding Claim 14, Blanshard discloses: 
	a. one or more mobile computing devices having a graphic user interface comprising one or more data entry elements, the mobile computing devices configured to ([0007] “In a first aspect, a system monitors and manages a plurality of patients. The system includes a main computer coupled to at least one network and capable of communicating with other computing devices; a plurality of mobile computing devices, each of the plurality of mobile computing devices being operated by a caregiver at a patient location physically remote from a location of the monitoring computer”; [0007] “Each of the mobile computing devices provides the caregiver with an interface for two-way communication”; see Figs. 3-4 for graphic user interface to entry data pertaining to patient’s temperature and blood pressure; [0036] discloses “The mobile computing device interface is that used on the Apple iPhone™ which implements a swipe-capable touch screen” which further reads on “graphic user interface”); 
		i. connect to the internet ([0028] “Regarding the components illustrated in FIGS. 1 and 1A, the networks 40 and 40A may include the Internet, a dedicated local area network (LAN), a virtual private network (VPN), or any other data network that may be used to communicate and transfer data between two data processing devices”),
		ii. display graphics that direct a user member to collect and enter specific patient data ([0009] “In another general aspect, a method is performed for monitoring a patient's condition. The method includes presenting a plurality of forms to a caregiver by way of a mobile computing device, each one of the plurality of forms being related to the patient's physical condition and appearance; receiving input from the caregiver by way of the plurality of forms”; [0013]-[0015] describe screenshots of various user interfaces to record blood pressure, temperature and eye reactions; all of these read on “patient specific data”; See Figs. 3-5),
		iii. transmit the specific patient data to a main computer ([0006] “Each PSW is equipped with a mobile computing device that is capable of communicating with a main computer…At many points during a PSW's shift at a patient location, the PSW inputs data to a number of forms on the mobile computing device, each form being related to the patient's physical appearance, medical condition, medication taken or given, and physical parameters (for example, blood pressure), or other actions taken. The data inputted into the various forms are then transmitted to the main computer where it is processed, stored, and archived”),
		iv. receive instructions from a monitoring computer ([0009] “The method includes presenting a plurality of forms to a caregiver by way of a mobile computing device, each one of the plurality of forms being related to the patient's physical condition and appearance; receiving input from the caregiver by way of the plurality of forms; transmitting data from the plurality of forms from the mobile computing device to a main computer by way of a data communications network; and, in the event the data indicates a condition, for the patient, that is outside normal parameters, receiving instructions from a monitoring computer”), and
		v. mark an instruction as completed ([0031] “Once an instruction has been marked as being executed by the registered medical professional, the instruction is similarly marked on the PSW's mobile computing device”);
	b. a main computer configured to ([0007] “The system includes a main computer coupled to at least one network and capable of communicating with other computing devices”);
		i. transmit a plurality of menus, forms and interfaces to each mobile computing device ([0007] “Each of the mobile computing devices provides the caregiver with an interface for two-way communication between the registered medical professional and the caregiver by way of the main computer”; [0036] “Referring to FIG. 3, an example of a form on a mobile computing device, to be completed by a PSW, is presented. As can be seen, the form is related to a patient's blood pressure reading. The mobile computing device interface is that used on the Apple iPhone™ which implements a swipe-capable touch screen. A PSW thus only has to select the correct reading to complete the form”; Figs. 3-5 represent a plurality of forms pertaining to different types of patient data to collect; [0037] “Again referring to FIG. 3, the bottom of FIG. 3 illustrates the various categories of menus and forms available to the PSW. These categories are listed below”; paras. [0038], [0039] provide details of specific menus provided to PSW),
		iii. receive the data from each mobile computing device ([0008] “The method includes receiving, at a main computer, data relating to health parameters of a patient, the data being sent to the main computer by a mobile computing device, the mobile computing device being operated by a caregiver at a patient location remote from the main computer”),
		iii. store the data in a database and transmit the data to a monitoring computer ([0024] “A database main computer 50 is coupled to the monitoring computer 20 to store data received from the various mobile computing devices”; [0030] “All of the instructions and the PSW's responses to the instructions are stored in the database and are associated with the particular patient to whom it applies”; [0041] “the menus and forms in the Intervention category combines forms that relate to the patient's vital signs as well as more detailed forms and questions that requires the PSW to collect precise information regarding which of the patient's physical systems are affected as well as the actions taken by the PSW and the registered medical professional to address the event. Of course, the data collected by the PSW for this category is communicated to the monitoring computer so that it can be reviewed by the registered medical professional. This data can be transmitted to the monitoring computer by way of the main computer with the main computer processing, storing, and associating the data with the relevant patient”); 
		iv. establish a two-way communication between the monitoring computer and one or more of the mobile computing devices ([0008] “initiating a two-way communications link between a monitoring computer and the mobile computing device, the monitoring computer being operated by a registered medical professional”; [0064] “Referring to FIG. 11, another view of the dashboard on the monitoring computer is illustrated. This view shows a chat or text conversation that can occur between the PSW and the registered medical professional monitoring the monitoring computer. As can be seen, this two-way communications link between the PSW and the registered medical professional”), and
		v. assign and reassign mobile computing devices to a monitoring computer ([0027] “the main computer 60 receives all the communications from the various mobile computing devices, processes these communications as well as the data contained in them (including archiving the data), and routes them to the proper monitoring computer. The main computer 60 may, depending on its configuration, also reassign which mobile computing device is managed by which monitoring computer”; Examiner is interpreting routing communication to the proper monitoring computer to read on “assign” computing devices to a monitoring computer);
	c. one or more databases configured to store and retrieve patient data ([0050] “The data in this category may be retrieved from a central database in real time or, alternatively, may be downloaded by the mobile computing device prior to the PSW's visit to the patient” – retrieving patient data from database; [0067] “During such a visit, the registered medical professional can, using his or her own mobile computing device, which is also connected to the monitoring computer, document the procedures implemented as well as any observations and comments he or she may have. This data from the visiting registered medical professional can then be stored in the database against that particular patient's file” – storing patient data in database); 
	d. a monitoring computer configured to ([0006] “Each registered medical personnel is equipped with a computing device (a monitoring computer) that is capable of communicating with a main computer”):
		i. receive and display patient data inputted into the mobile computing devices by one or more user members ([0029] “During that shift, the PSW fills out the necessary forms on the mobile computing device for the specific patient. These forms have entries for the various physical parameters of each patient and their surroundings such as their blood pressure, appearance, any symptoms they may have, medication (for example, whether any medication has been prescribed, whether they are taking their medication, etc.), the state of any medical equipment they are using (for example, if they are on a heart monitor, is the heart monitor in good, working condition), the patient's mood, etc. Once these forms are completed by the PSW, the data is then transmitted to the monitoring computer (perhaps by way of the main computer) where they are displayed for review by the medical professional”),
	ii. transmit instructions through a two-way communication interface to the mobile computing devices, ([0030] “The two-way communication referred to above may take various forms. An instruction and response type of communication (that is, a workflow based type) may be implemented where the registered medical professional sends instructions to the PSW of what to do”) 
	wherein the system is configured to allow a non-licensed care team member on the mobile computing device to perform tasks as directed by a remote licensed care team member on the monitoring computer ([0030] “The two-way communication referred to above may take various forms. An instruction and response type of communication (that is, a workflow based type) may be implemented where the registered medical professional sends instructions to the PSW of what to do”; where [0026] discloses “The mobile computing devices are operated and used by personal support workers (PSWs), also known as nurse's aides. Personal support workers are trained but non-regulated personnel trained to operate the mobile computing devices, care for patients, take health readings (such as, for example, blood pressure, pulse, and temperature readings), provide first aid, administer at least some medication, and operate as the eyes, ears, and, where necessary, hands of the registered medical professional”; Examiner is interpreting “non-regulated personnel” such as nurses’ aides to read on “non-licensed care team member”).   
	Blanchard does not disclose the following, but Cirredu, which is directed to a system for performing a remote physical examination wherein patient and healthcare provider(s) are in different locations, does teach: 
	one or more computing devices for use by other Care Team members configured to receive and display the electronic medical record of a patient ([0042] “FIG. 2 illustrates an example, non-limiting embodiment of a system 200 configured to acquire patient examination details from a remote location, according to an aspect. The one or more disclosed aspects relate to a remote healthcare application that includes electronic healthcare records that can be historic records and/or live (e.g., current) records”; [0086] “According to some aspects, system 1100 can be configured to interface with more than one healthcare provider. For example, two or more healthcare providers can simultaneously, substantially simultaneously, or at different times, use the patient data obtained by the system 1100 to diagnose, consult, treat the patient, and/or perform training procedures”; Examiner is interpreting “two or more healthcare providers” to read on claim language of “other care team members”; [0099] “the communications and/or data transmitted over the communication link(s) is recorded and stored. In an example, the audio, video, and health record data exchanged are recorded”; [0238] “In an implementation, a software module can be configured to provide the remote adjunct healthcare provider access to one or more electronic health records”).
	Blanchard discloses one or more mobile computing devices configured to connect to the internet, each of the devices having a graphic user interface comprising one or more data entry elements and configured to display graphics that direct a worker to collect and enter into the device specific patient data and further configured to transmit the specific patient data to a main computer, receive instructions from a monitoring computer, and mark an instruction as completed; b. a main computer configured to transmit a plurality of menus, forms and interfaces
to each mobile computing device, receive the data from each mobile computing device, store the data in a database and transmit the data to a monitoring computer, establish a two-way communication between the monitoring computer and one or more of the mobile computing devices, assign and reassign mobile computing devices to a monitoring computer; c. one or more databases configured to store and retrieve patient data; and a monitoring computer configured to receive and display patient data inputted into the mobile computing devices by one or more workers, transmit instructions through a two-way communication interface to the mobile computing devices, wherein the system is configured to allow a non-licensed are team member on the mobile computing device to perform tasks as directed by a remote licensed are team member on the monitoring computer.  Blanchard does not explicitly disclose one or more computing devices for use by other Care Team members configured to receive and display the electronic medical record of a patient, but Cirredu teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blanshard to incorporate one or more computing devices for use by other Care Team members configured to receive and display the electronic medical record of a patient as taught by Cirredu, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Blanshard already discloses a plurality of registered medical professionals and a plurality of personal support workers, i.e. “other” Care Team members, as well as electronic medical records of a patient (see e.g. Blanshard [7] and [34]). Incorporating one or more computing devices for use by other Care Team members which can further receive and display that electronic medical record of the patient as taught by Cirredu would perform their same functions within the system of Blanshard, making the results predictable to one of ordinary skill in the art (KSR Rationale A, MPEP 2143).

Regarding Claim 17, Blanshard/Cirredu teach the limitations of Claim 14. Blanshard further discloses wherein the one or more mobile computing devices is in a non-hospital location ([0032] “It should also be noted that each PSW may visit one patient each day at a patient location for a specific shift. The patient location may be the patient's home, an outpatient facility, a nursing home, and other non-hospital or non-clinical facilities”; para. [0027] discloses that PSW’s use “mobile computing devices”).

Regarding Claim 18, Blanshard/Cirredu teach the limitations of Claim 14. Blanshard further discloses wherein the one or more mobile computing devices is in a care facility of a patient ([0032] “It should also be noted that each PSW may visit one patient each day at a patient location for a specific shift. The patient location may be the patient's home, an outpatient facility, a nursing home, and other non-hospital or non-clinical facilities”; para. [0027] discloses that PSW’s use “mobile computing devices”. Examiner is interpreting “outpatient facility” and “nursing home” to read on “care facility of a patient”).

Regarding Claim 19, Blanshard/Cirredu teach the limitations of Claim 14.  Blanshard further discloses wherein the one or more mobile computing devices is in a patient’s home ([0032] “It should also be noted that each PSW may visit one patient each day at a patient location for a specific shift. The patient location may be the patient's home…”; para. [0027] discloses that PSW’s use “mobile computing devices”).

Regarding Claim 20, Blanshard/Cirredu teach the limitations of Claim 14. Blanshard does not disclose, but Cirredu teaches wherein the one or more computing devices, monitoring computer, or both are in a non-hospital location ([0040] “The communication link can be utilized to receive the patient exam information at the healthcare provider's location (or the locations of multiple healthcare providers), wherein the healthcare provider(s) and the patient are located at disparate locations. In an example, the healthcare provider and patient can be located in the same city or in neighboring cities, however, due to various circumstances (e.g., a homebound patient..), the patient does not desire to (or physically cannot) travel to the healthcare facility” – if patient is homebound, they are in a non-hospital location; [0044] “the instruction manager component 108 can guide the patient to obtain video of physical exam findings and direct the patient/onsite caregiver to perform physical exam maneuvers that can be recorded by an audio and video recording device (e.g., capture component 110). The video information can be mapped to the patient (e.g., patient's historical data) by the categorization manager component 202” where [0031] teaches “As used herein, “onsite patient caregiver” or “onsite caregiver” refers to a person that has an interest in, or a responsibility for, the health and welfare of a patient and is present with the patient at least once, intermittently, often, or full-time. Non-limiting examples of onsite caregivers include a spouse, children, extended family members, friends, employees, nurses, hospice workers, emergency medical technicians, paramedics, police officers, firefighters, primary caregiver” which Examiner is interpreting as “care team members”).
	Blanshard/Cirredu teach a system that uses one or more computing devices for use by other care team members configured to receive and display the electronic medical record of a patient. Blanshard does not explicitly teach that the computing device(s) is(are) located in a non-hospital location, but Cirredu does teach using one or more computing devices by are team members in a non-hospital location. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Blanshard/Cirredu with these teachings of Cirredu, so that the one or more computing devices of care team members are in a non-hospital location, to enable a healthcare provider to receive patient exam information and care for patients at their current location when traveling, from home or in a vehicle (Cirredu [0040]). 
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined teachings of Blanshard/Cirredu to implement use of the one or more computing devices, monitoring computer, or both in a non-hospital location as taught by Cirredu, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, Blanshard already discloses mobile computing devices which may be used in a care facility or home of a patient (e.g., non-hospital locations). Enabling a monitoring computer or one or more computing devices to also be located in a non-hospital facility, as in Cirredu, would perform those same functions in the system of Blanshard, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 21, Blanshard/Cirredu teach the limitations of Claim 14.  Blanshard further discloses wherein the task is to remotely measure and record vital signs of the patient ([0033] “Each PSW works a shift and at the beginning of each shift, the PSW takes readings of the patient's physical parameters (for example, the patient's vital signs); [0068] “The mobile computing device is operated by a PSW at a patient location physically remote from the monitoring computer”); provide the recorded vital signs of the patient to the monitoring computer ([0033] “Each PSW works a shift and at the beginning of each shift, the PSW takes readings of the patient's physical parameters (for example, the patient's vital signs). These readings are then transmitted to the monitoring computer where the readings are provided to the registered medical professional”), wherein the monitoring computer is further configured to output the measured vital signs of the patient and historical vital signs of the patient ([0035] “Again regarding the dashboard, the current readings or data entries for each patient can be provided side by side with the historical data for that same patient. A side-by-side comparison allows the registered medical professional to quickly determine if the new data is within acceptable parameters of the historical data”). 

Regarding Claim 22, Blanshard/Cirredu teach the limitations of Claim 21.  Blanshard further discloses wherein at least one of the vital signs of the patient is outside of acceptable parameters, and the monitoring computer enables the two-way communication between the monitoring computer the mobile computing device to request that the non-licensed care team member re-take the at least one vital sign of the patient that is outside of acceptable parameters ([0034] "Also part of the dashboard for the registered medical professional is a window (not shown) that provides the user with a history of a particular patient's medical history and a history of the various readings taken of that patient's vital signs. This history of the patient's vital signs (from previous readings taken by PSWs) can allow the registered medical professional to quickly determine, at a glance, whether the current readings are within acceptable parameters or not. By quickly comparing the current readings taken by the PSW with the historical data, the registered medical professional can determine whether further confirmatory readings are required or whether a dangerous condition is occurring. It should be noted that if the registered medical professional determines that at least one reading is not within acceptable parameters, s/he may direct the PSW to take more readings to determine if the previous readings were accurate”; also, [0069] “ If, after a review by the registered medical professional on the monitoring computer, the data indicates conditions that are outside the normal parameters for the patient, the mobile computing device then receives instructions from the monitoring computer (step 230)” – infers two -way communication via monitoring computer and mobile computing device); 

Regarding Claim 23, Blanshard/Cirredu teach the limitations of Claim 22.  Blanshard further discloses wherein the historical vital signs were measured and recorded by a different non-licensed care team member ([0032] “it may be possible that the patient would receive 24-hour PSW care with different PSWs taking different shifts during the day. In one implementation, each PSW is tasked with shifts for specific patients in their homes (especially complex-care and palliative care patients). Each monitoring computer operated by a registered medical professional is associated with a set group of PSWs with mobile computing devices and each group of PSWs is tasked with the care of a set group of patients”; [0032] “Each PSW works a shift and at the beginning of each shift, the PSW takes readings of the patient's physical parameters (for example, the patient's vital signs)”; if each PSW records vital signs at the beginning of each shift, then a patient receiving 24-hour care PSW care would have different PSW’s at different times of day, which would infer that historical vital signs were measured by different PSW’s (e.g., non-licensed care team members per [0026]).  Also, [0034] discloses “Also part of the dashboard for the registered medical professional is a window (not shown) that provides the user with a history of a particular patient's medical history and a history of the various readings taken of that patient's vital signs. This history of the patient's vital signs (from previous readings taken by PSWs) can allow the registered medical professional to quickly determine, at a glance, whether the current readings are within acceptable parameters or not” – “previous readings taken by PSWs” infers a plurality of PSW individuals which reads on claim language of “different non-licensed care team member”). 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blanshard (US Publication 20120290313A1) in view of Cirredu (US Publication 20150046183A1), further in view of Smith et. al. (US Publication 20070214002A1), further in view of Pang (US Publication 20120226997A1). 

Regarding Claim 15, Blanshard/Cirredu teach the limitations of Claim 14.  Blanchard further discloses wherein the graphics are interactive menus, forms, and interfaces relating to … instructions for the care team provider ([0049] “FIG. 6 illustrates the initial menu for the PSW on the mobile computing device. The initial menu shows how many instructions from the registered medical professional still need to be executed (in this case there are no outstanding instructions”; [0030] “The two-way communication referred to above may take various forms. An instruction and response type of communication (that is, a workflow based type) may be implemented where the registered medical professional sends instructions to the PSW of what to do”),  	
	status of the patient ([0034] “Also part of the dashboard for the registered medical professional is a window (not shown) that provides the user with a history of a particular patient's medical history and a history of the various readings taken of that patient's vital signs. This history of the patient's vital signs (from previous readings taken by PSWs) can allow the registered medical professional to quickly determine, at a glance, whether the current readings are within acceptable parameters or not” – Examiner is interpreting whether a patient’s current vital readings are within acceptable parameters or not to read on “status of the patient” as it indicates status of their health/vitals).  
	Blanchard does not explicitly disclose the following, but Smith, which is directed to a system for virtual outpatient treatment, does teach: 
	the graphics are interactive menus, forms, and interfaces relating to the online status of care team members ([0084] “The Physician Directory Screen 90 also includes indication of status of the physician/patient relationship as active or inactive”),  
	alerts for incoming messages ([0101] (“the patient's physician is sent notification that a message has been posted”).  
	Blanchard discloses one or more mobile computing devices configured to connect to the internet, each of the devices having a graphic user interface comprising one or more data entry elements and configured to display graphics that direct a worker to collect and enter into the device specific patient data and further configured to transmit the specific patient data to a main computer, receive instructions from a monitoring computer, and mark an instruction as completed; b. a main computer configured to transmit a plurality of menus, forms and interfaces
to each mobile computing device, receive the data from each mobile computing device, store the data in a database and transmit the data to a monitoring computer, establish a two-way communication between the monitoring computer and one or more of the mobile computing devices, assign and reassign mobile computing devices to a monitoring computer; c. one or more databases configured to store and retrieve patient data; and a monitoring computer configured to receive and display patient data inputted into the mobile computing devices by one or more workers, transmit instructions through a two-way communication interface to the mobile computing devices, wherein the system is configured to allow a non-licensed are team member on the mobile computing device to perform tasks as directed by a remote licensed are team member on the monitoring computer.  Blanchard teaches the graphics are interactive menus, forms, and interfaces relating to instructions for the care team provider and status of the patient, but does not teach that the graphics are interactive menus, forms and interfaces relating to the online status of care team members and alerts for incoming messages. Smith teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Blanchard/Cirredu with these teachings of Smith, to incorporate graphics relating to the online status of care team members to use a status of inactive to indicate the physician is not available to participate in a virtual visit (Smith at [0084]) and to use graphics to provide alerts for incoming messages with the motivation of notifying a physician/care team provider that new information/data has been submitted by a patient (Smith at [0101]). 
	Blanchard/Cirredu/Smith do not teach the following, but Pang, which is directed to managing conversations for a meeting session in a network environment, does teach: 
	whether the care team member is in directing mode or observing mode ([0019] “the talking stick tool can be implemented in conjunction with WebEx ball scenarios, which designate certain parties as a presenter during a given time interval of the online meeting”; [0020] “A talking stick icon (e.g., similar to the ball icon) can be displayed next to the person directing the conversation… The talking stick holder is the main speaker, whereas the other individuals in the conference are only allowed to ask questions to seek a better understanding of the topic, or to seek a clarification of the speaker's viewpoints. In this general sense, those endpoints not in possession of the talking stick are operating in a listening mode”; Examiner is interpreting being a main speaker/acting as “presenter” to read on “directing mode”; an individual who does not have the talking stick and is in “listening mode” is being interpreted to read on “observing mode”. 
	Blanchard/Cirredu/Smith teaches the graphics are interactive menus, forms, and interfaces relating to online status indicators, message alerts, instructions for the care team provider and alerts for incoming messages, but do not teach that the graphics are interactive menus, forms and interfaces relating whether a care team member is in directing mode or observing mode. Pang teaches this limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Blanchard/Cirredu/Smith with these teachings of Pang, to incorporate graphics relating to whether a care team member is in directing mode or observing mode, with the motivation of facilitating orderly discussions in online meetings/consultations by limiting interruptions and moderating discussions (Pang at [0018]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blanshard (US Publication 20120290313A1) in view of Cirredu (US Publication 20150046183A1), further in view of Smith et. al. (US Publication 20070214002A1). 

Regarding Claim 16, Blanshard/Cirredu do not teach the following, but Smith, which is directed to a system for virtual outpatient treatment, does teach: wherein another care team member can observe, on the monitoring computer, the interaction between the licensed care team member and the non-licensed care team member (Abstract, “The virtual office site is accessible over a network by a patient using a first browser, a physician using a second browser and a nurse case manager using a third browser” – Examiner is interpreting a physician to be a licensed care team member and nurse case manager to be “another care team member; Examiner is interpreting the patient to be the “non-licensed care team member”, per para. [37] of Applicant’s specification, it is taught that the “non-regulated personnel” mobile user may be the patient themselves); [0011] “The care support program includes a nurse case manager to assist in management of the chronic disease suffered by the patient. As part of this management, the nurse case manager may be provided access to the virtual office site to review communications between the patient and the patient's physician”; [0115] “Where the patient allows access, the nurse case manager reviews the content of the messages and determines whether to call the patient to discuss”; Examiner prospectively notes that nothing in the claim language requires the other care team member to observe the interactions between licensed care team member and non-licensed care team member in real time, and as such, the applied reference reads on the broadest reasonable interpretation of the claim). 
	Blanchard discloses one or more mobile computing devices configured to connect to the internet, each of the devices having a graphic user interface comprising one or more data entry elements and configured to display graphics that direct a worker to collect and enter into the device specific patient data and further configured to transmit the specific patient data to a main computer, receive instructions from a monitoring computer, and mark an instruction as completed; b. a main computer configured to transmit a plurality of menus, forms and interfaces
to each mobile computing device, receive the data from each mobile computing device, store the data in a database and transmit the data to a monitoring computer, establish a two-way communication between the monitoring computer and one or more of the mobile computing devices, assign and reassign mobile computing devices to a monitoring computer; c. one or more databases configured to store and retrieve patient data; and a monitoring computer configured to receive and display patient data inputted into the mobile computing devices by one or more workers, transmit instructions through a two-way communication interface to the mobile computing devices, wherein the system is configured to allow a non-licensed are team member on the mobile computing device to perform tasks as directed by a remote licensed are team member on the monitoring computer. Blanshard/Cirredu do not teach that another care team member can observe the interactions between the licensed and non-licensed care team members, but Smith teaches this limitation.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Blanshard/Cirredu with these teachings of Smith, so that another care team member such as a nurse case manager can observe interactions between the licensed care team member and non-licensed care team member, with the motivation of enabling the another care team member to assist in management of the patient's health care by acting as an advocate for the patient and to assist the patient in properly managing his/her chronic health condition(s) (Smith at [0026] and to be more involved in proactively assisting patients with chronic conditions to further minimize episodes of acute illness (Smith at [0027]). 


Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  

The following relevant prior art not cited is made of record: 
US Publication 20060271400A1, directed to delivering medical services to a geographically distributed patient population by remotely located physicians
US Publication 20130060576A1, directed to providing telemedicine consultations with an on-call doctor available for a live consultation 
US Publication 20080058615A1, directed to a method of mobile home are logistics and quality assurance for nurses visiting patients in their homes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
	
	
	/Gregory Lultschik/            Examiner, Art Unit 3626